Appeal from order of the Supreme Court, Kings County, dated November 4, 1965, dismissed. No matter how denominated, the application under review sought only resentence. An order denying such relief without a hearing is not appealable (Code Crim. Pro., § 517; see People v. Brown, 26 A D 2d 779; People v. Machado, 23 A D 2d 690; People v. Stevenson, 23 A D 2d 856). However, we have examined the record and have considered appellant’s contentions; if we did not dismiss the appeal, we would have affirmed the order. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.